United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2534
                         ___________________________

                          William Hines; Kywanda Hines,

                       lllllllllllllllllllll Plaintiffs - Appellants,

                                            v.

          Green Tree Servicing, LLC ("Green Tree"); Green Tree Recovery,

                      lllllllllllllllllllll Defendants - Appellees.
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                             Submitted: February 4, 2014
                              Filed: February 19, 2014
                                   ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       William and Kywanda Hines appeal the district court’s1 orders denying their
motion for post-judgment relief under Federal Rule of Civil Procedure 60(b)(4) and
(d)(1), and denying their subsequent motion for reconsideration. In their motions,

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
they asserted that a prior final judgment was entered without jurisdiction and was
wrongly decided, and that their attorney had been incompetent. Upon careful review,
we conclude that the motions lacked merit and were properly denied. See Ins. Corp.
of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703 (1982)
(individual may submit to personal jurisdiction of court by appearance); Inman v.
Am. Home Furniture Placement, Inc., 120 F.3d 117, 119 (8th Cir. 1997) (Rule 60(b)
has never been vehicle for relief because of attorney’s incompetence or carelessness);
see also Superior Seafoods, Inc. v. Tyson Foods, Inc., 620 F.3d 873, 878 (8th Cir.
2010) (discussing standard for granting relief under Rule 60(d)); Hunter v.
Underwood, 362 F.3d 468, 475 (8th Cir. 2004) (Rule 60(b)(4) motion may not be
used as substitute for timely appeal of judgment; Rule 60(b)(4) motion to void
judgment for lack of subject matter jurisdiction will succeed only if absence of
jurisdiction was so glaring as to constitute total want of jurisdiction or plain
usurpation of power so as to render judgment void from its inception).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-